Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a CON of 16/789,709 02/13/2020 PAT 10799485, which is a CON of 16/447,300 06/20/2019 PAT 10603308, which is a CON of 16/356,517 03/18/2019 PAT 10363246, which is a CON of 16/013,500 06/20/2018 ABN,  which is a CON of 15/673,737 08/10/2017 ABN, which claims benefit of 62/490,293 04/26/2017, and claims benefit of 62/373,589 08/11/2016.  
2. 	Claims 1-20 are pending in the application.
Double Patenting
3.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable independently over claim 1 of During’s   US 10,799,485, and over claims 1-13 of During’s  US 10,603,308 respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
	Applicant claim a method of treating status epilepticus comprising administering to a patient in need thereof a pharmaceutical composition comprising ganaxolone or a pharmaceutically acceptable salt thereof, see claim 1.
	During’s  ‘485 claims a method of treating PCDH19 related epilepsy comprising 
administering to a patient in need thereof a pharmaceutical composition comprising 
ganaxolone or a pharmaceutically acceptable salt thereof, see column 38.
	During’s ‘308 claims a method of treating CDKL5 deficiency disorder comprising administering to a patient in need thereof a pharmaceutical composition comprising ganaxolone or a pharmaceutically acceptable salt thereof wherein the patient is administered up to 1,800 mg of ganaxolone per day. The CDKL5 deficiency disorder is 

The difference between instant claims and During’s  ‘485 and ‘308 is that the instant claims are silent on the scope of dose of ganaxolone.
One having ordinary skill in the art would find the claims 1-20  prima facie obvious because one would be motivated to employ the methods of use of During’s  ‘485  and ‘308.
The motivation to make the claimed methods of use derived from the known methods of use of During’s  ‘485 and ‘308 would possess same yields  to that which is claimed in the reference.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629   



March 29, 2022